996 F.2d 1214
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Richard DAVIDSON, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 92-6247.
United States Court of Appeals, Sixth Circuit.
June 15, 1993.

1
Before KEITH and RYAN, Circuit Judges, and JOINER, Senior District Judge.*

ORDER

2
Richard Davidson appeals a district court order affirming the Secretary's denial of his application for social security disability benefits.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).   All counsel of record have waived oral argument.


3
Davidson filed an application for social security disability insurance benefits with the Secretary, alleging that he suffered from a back injury, pain, and a mental impairment.   Following a hearing, the Administrative Law Judge (ALJ) determined that Davidson was not disabled because he had the residual functional capacity to perform a significant number of jobs in the economy.   The Appeals Council affirmed the ALJ's determination.   Davidson then filed a complaint seeking a review of the Secretary's decision.   The district court held that substantial evidence existed to support the Secretary's decision and granted summary judgment for the Secretary.   In his timely appeal, Davidson argues that the Secretary did not properly evaluate his allegations of pain or his somatoform pain disorder.


4
Upon review, we determine that substantial evidence exists to support the Secretary's decision.   Brainard v. Secretary of Health and Human Servs., 889 F.2d 679, 681 (6th Cir.1989) (per curiam).   Davidson's allegation of disabling pain does not satisfy the two-part test announced in  Duncan v. Secretary of Health and Human Servs., 801 F.2d 847, 853 (6th Cir.1986), because his medical condition cannot reasonably be expected to produce disabling pain.   Furthermore, Davidson's somatoform pain disorder is not disabling.   See Atterberry v. Secretary of Health and Human Servs., 871 F.2d 567, 571-72 (6th Cir.1989);   Foster v. Bowen, 853 F.2d 483, 491 (6th Cir.1988).


5
Accordingly, we affirm the district court's order.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting be designation